Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or addition be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/02/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,394,600 (U.S. Application No. 15/393,018) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Authorization for this examiner’s amendment was given in a telephone interview with Wei Yuan, Reg. No. 71,772 on 11/08/2021.

The listing of claims below will replace all prior versions and listings of claims in the application:

Claims 1-20. (Canceled)

Claim 21. (Currently Amended) A method  comprising:
	receiving[[,]] a job from a client device; 
	dividing the job into a plurality of tasks comprising a first task and a second task; 
	determining a first signature corresponding to the first task, the first signature  indicating that  the first task has  not completed execution;
	determining a second signature corresponding to the second task, the second signature  indicating that  the second task has  not completed execution;
	determining a first dataset associated with the first task[[,]] based on a position of the first signature within  a Directed Acyclic Graph (DAG); 
	determining a second dataset associated with the second task based on a position of the second signature within the DAG, the  DAG comprising the first and second signatures, and information indicating dependency of an execution of the first task on an execution of the second task, wherein the DAG is stored in a cache;
transmitting the first task and the first dataset to a first task execution device;
	transmitting the second task and the second dataset to a second task execution device, the first task execution device executing the first task using the first dataset in parallel with the second task execution device executing the second task using the second dataset;
	receiving a first task result from the first task execution device execution and receiving a second task result from the second task execution device execution;
	
	
	storing the first task result and the second task result in the cache;
	adding the first task result and the second task result into a job result; and 
	transmitting the job result to the client device.

Claim 22.    (Canceled)

Claim 23.    (Currently Amended) The method of claim 21, wherein  the second signature indicates that the second task has completed execution and the method further comprises retrieving the second task result from the cache.




Claim 24.    (Canceled)

Claim 25.    (Currently Amended) The method of claim 21,  further comprising:
	determining  that the second task result of the second task is stored in the cache; and
	retrieving the second task result from the cache.

Claim 26.    (Currently Amended) The method of claim 21,  further comprising  determining whether the second task result of the second task is stored in the cache based on the second signature.

Claim 27.    (Currently Amended) The method of claim 26, further comprising: 
	determining  that the second signature indicates that the second task result is stored in the cache; and
	retrieving the second task result from the task result cache.


Claim 28.    (Currently Amended) The method of claim 21, further comprising generating the DAG by inserting the first signature and the second signature in the DAG.

Claim 29.    (Canceled)

Claim 30.    (Canceled)

Claim 31.    (Currently Amended) A system  comprising:
	a memory device storing instructions; and
	one or more processors that, when executing the instructions, are configured to perform operations, comprising:
		receiving, from a client device,  a job;
		dividing the job into a plurality of tasks comprising a first task and a second task;
		determining a first signature corresponding to the first task, the first signature  indicating that  the first task has  not completed execution;
 indicating that  the second task has  not completed execution;	
		determining a first dataset associated with the first task[[,]] based on a position of the first signature within  a Directed Acyclic Graph (DAG); 
		determining a second dataset associated with the second task based on a position of the second signature within the DAG, the  DAG comprising the first and second signatures, and information indicating dependency of an execution of the first task on an execution of the second task, wherein the DAG is stored in a cache;
		transmitting the first task and the first dataset to a first task execution device;
		transmitting the second task and the second dataset to a second task execution device, the first task execution device executing the first task using the first dataset in parallel with the second task execution device executing the second task using the second dataset;
		receiving a first task result from the first task execution device execution and receiving a second task result from the second task execution device execution;
		
		
		storing the first task result and the second task result in the cache;
		adding the first task result and the second task result into a job result; and 
		transmitting the job result to the client device.

Claim 32.    (Canceled)

Claim 33.    (Canceled)

Claim 34.    (Currently Amended) The system of claim 31, wherein the operations comprise:
	determining  that the second task result of the second task is stored in the cache; and
	retrieving the second task result from the cache.

Claim 35.    (Currently Amended) The system of claim 34, wherein the operations comprise :
	determining  that the second task result of the second task is stored in the cache based on the second signature.

Claim 36.    (Canceled)

Claim 37.    (Currently Amended) The system of claim 31, wherein the operations further comprise generating the DAG by inserting the first signature and the second signature in the DAG.

Claim 38.    (Canceled)

Claim 39.    (Canceled)

Claim 40. (Currently Amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	receiving, from a client device,  a job;
	dividing the job into a plurality of tasks comprising a first task and a second task;
	determining a first signature corresponding to the first task, the first signature  indicating that  the first task has  not completed execution;
	determining a second signature corresponding to the second task, the second signature  indicating that  the second task has  not completed execution;	
	determining a first dataset associated with the first task[[,]] based on a position of the first signature within  a Directed Acyclic Graph (DAG); 
	determining a second dataset associated with the second task based on a position of the second signature within the DAG, the  DAG comprising the first and second signatures, and information indicating dependency of an execution of the first task on an execution of the second task, wherein the DAG is stored in a cache;
	transmitting the first task and the first dataset to a first task execution device;
	transmitting the second task and the second dataset to a second task execution device, the first task execution device executing the first task using the first dataset in parallel with the second task execution device executing the second task using the second dataset;
	receiving a first task result from the first task execution device execution and receiving a second task result from the second task execution device execution;
	
	
	storing the first task result and the second task result in the cache;
	adding the first task result and the second task result into a job result; and 
	transmitting the job result to the client device.

Reasons for Examiner’s Amendment
The examiner’s amendment was deemed necessary to clarify the claimed invention.

Reasons for Allowance
Claims 21, 23, 25-28, 31, 34-35, 37, and 40 are allowable over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            November 8, 2021